Citation Nr: 0406546	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  98-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
left knee replacement, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from July 1944 to July 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Oakland, 
California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's status post left knee replacement is 
currently manifested by some weakness, limitation of motion, 
and pain.  

3.  Service connection is in effect only for status post left 
knee replacement, rated as 30 percent disabling.  A higher 
schedular rating is not warranted for this disability.  

4.  The veteran is not unemployable due to his service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post total left knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5055 (2003).  

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to the veteran's 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that the veteran suffered 
internal derangement of the left knee.  He underwent a 
condrectomy and after a sufficient amount of recovery time, 
the veteran was returned to duty.  He subsequently was 
released from active duty in July 1946.

After the veteran was discharged from service, he applied for 
and received VA compensation benefits for his left knee 
disability.  A 10 percent disability rating was assigned, 
effective July 1946.  Based on the veteran's complaints of 
pain, limitation of motion, lateral instability, and 
crepitus, a 20 percent disability rating, was granted in a 
July 1991 rating decision, effective April 1991.  In April 
1996, the veteran underwent a left total knee arthroplasty 
(knee replacement).  The veteran was provided a 100 percent 
temporary total disability rating, which was subsequently 
reduced to 30 percent in June 1997.  

Subsequently, the veteran filed a claim seeking an increased 
evaluation for his left knee disability.  Additionally, the 
veteran claimed that due to the severity of his left knee 
disability, he was no longer able to accomplish his job - 
that of being a farmer or farm hand.  Upon reviewing the 
evidence before it, the RO concluded that an increased 
evaluation for a left knee disability and a total rating 
based on individual unemployability were not warranted, and 
the veteran's claim was denied.  The veteran was notified of 
that decision and he has appealed to the Board for review.

To support his claim, the veteran, in May 1999, submitted a 
VA Form 21-4138, Statement in Support of Claim, from his VA 
treating physician.  On that form, the VA doctor noted that 
the veteran had a history of leg cramps and a left knee 
replacement.  He also noted that the veteran was unable to 
work.  The doctor did not, however, clarify as to why the 
veteran was unable to work.  He did not specify as to whether 
the veteran's left knee disability solely prevented him from 
working.  Moreover, the doctor did not provide any readings 
or verbiage concerning the left knee disorder.

The veteran submitted a statement in May 2000, on VA Form 21-
4142, Authorization and Consent to Release Information to the 
VA, that was signed by the Chief, Orthopedic Surgery, Palo 
Alto VA Medical Center.  On that form, the doctor wrote the 
veteran was totally disabled because of vertigo, loss of 
hearing, limited left shoulder motion, and the left knee 
replacement.  Of the four disabilities, only the left knee is 
service-connected.  

In conjunction with his claim, the veteran was seen by a C. 
H. Touton, M.D., also in May 2000.  The record reflects that 
Dr. Touton also evaluated the veteran in August 2003.  On the 
first examination, Dr. Touton reported that the veteran 
complained of stiffness, weakness, and pain in the left knee.  
The veteran stated that he had some clicking and popping in 
the knee along with general discomfort.  With respect to the 
knee, Dr. Touton wrote:

Examination of the lower extremity 
reveals a 23 cm. medial parapatellar scar 
from total knee replacement.  This is 
nicely healed and shows no tendency to be 
bound down to deeper tissues.  He walks 
somewhat cautiously, favoring the left 
leg slightly.  There is no effusion, but 
there is very slight warmth over the 
knee.  Collateral stability of the knee 
is excellent without significant 
instability, and anteroposterior 
stability is also satisfactory without 
clicking, clunking, or instability.  
Range of motion of the left knee is 
significantly restricted.  Both knees 
demonstrate very mild flexion 
contractures, estimated at 7 degrees on 
the left versus 5 degrees on the right.  
Range of motions are as follows.



				Left			Right
Extension			173			175
Flexion			65			140
Heel to Buttock		Not Measured	3 
inches

While lying supine there seemed to be 
limited rotation in the left hip, but 
while sitting the rotation of the hip 
seemed satisfactory.

....

In summary, the left total knee 
replacement shows no sign of loosening 
and no sign of significant wear.

A diagnosis of moderate arteriofibrosis, status post left 
total knee replacement, was given.  The doctor further 
indicated that the veteran's function of the knee appeared to 
be very similar to the function of the knee measured in 1996 
and 1997.  

The doctor further scribed:

This gentleman at age 78 is clearly not 
particularly employable.  However, his 
service-connected disability is related 
only to the left knee.  If his left knee 
were his only disability, and the rest of 
his body was fine, he certainly would be 
employable, albeit not as an irrigator, 
and possibly not even as a heavy 
equipment operator.  He would certainly 
be suitable for any sort of desk job or 
light work activities (again, assuming 
that the rest of his body was fine).  
This gentleman does have significantly 
(sic) limitation based on the left lower 
extremity.  He is not suitable for long 
distance walking (certainly not over 1/2 
mile), or prolonged standing (over 30 
minutes at a time), and he is effectively 
unable to squat, climb, kneel or crawl, 
or to lift or carry heavy objects.  
Running and jumping, also, are clearly 
outside his capabilities.

As mentioned, the veteran was seen again by Dr. Touton in 
August 2003.  Dr. Touton wrote the veteran's then-current 
medical problems included congestive heart failure, asthma, 
diabetes, carcinoma of the prostate, and a left knee 
replacement.  Dr. Touton reported that the veteran walked 
slowly, stiffly, and with a cane.  It was further noted:

	. . . The knee shows no enlargement, 
and no deformity, with essentially 
perfect valgus alignment.  Range of 
motion of the knee does reveal some 
restricted mobility, as follows:

					Left		Right
Extension				170		175
Flexion				80		130
Heel to buttock			21 inches	4 
inches

Collateral stability is excellent.  
Flexion and extension, within the range 
of motion that it allows, is fairly 
smooth.

As he was in the past, the veteran was diagnosed as suffering 
from decreased mobility due to the left knee replacement.  
Doctor Touton concluded that:

Consequently, the objective measurements 
have been well maintained, but his 
overall capabilities for walking are 
diminished somewhat from last visit.  
This may be a result of his other medical 
problems, such as his congestive heart 
failure and diabetes, rather than the 
orthopedic aspects of the knee itself.  
At any rate, his limitation appears to be 
diminished.

The doctor did opine that the veteran was probably not 
employable.  But Dr. Touton did not attribute the veteran's 
unemployability solely to the veteran's knee disability.  
Instead, he indicated that the veteran's inability to 
maintain employment was due to the veteran's nonservice-
connected health problems and his knee condition.

A review of the veteran's available VA medical treatment 
records from 1998 to the present do show complaints of and 
treatment for a left knee disability.  They show the veteran 
receiving minimal treatment for his disability.  They do not 
categorize the veteran's left knee disability as being so 
singly disabling that it would prevent him from obtaining and 
maintaining gainful employment.  

Also in support of his claim, the veteran has proffered 
written documents.  In those documents, the veteran asserts 
that he was a farmer and that as a result of his service-
connected left knee disability, he was no longer able to 
farm.  Essentially the veteran complained that his knee 
infringed on his walking and his ability to drive equipment 
for long distances.  

The Board notes that during the course of this appeal, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that his 
left knee disability was more disabling than currently rated.  
He has also been informed that he must submit evidence 
showing that his service-connected disability prevents him 
from obtaining and maintaining gainful employment.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letters issued in July 2001 and June 2003, 
which spelled out the requirements of the VCAA and what the 
VA would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  Additionally, in order to 
ensure that an adequate evaluation of the veteran's 
disability was procured and before the VA, the veteran 
underwent medical evaluations of the left knee.  Medical 
evaluations were also conducted with respect to the veteran's 
assertions that the left knee prevents him from obtaining 
gainful employment.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a recent medical examination in 
order to assess the severity of the disability at issue.  
Moreover, the veteran was provided the opportunity to give 
testimony in support of his claim before an RO hearing 
officer or the Board - an opportunity the veteran did not 
take.  It seems clear that the VA has given the veteran every 
opportunity to express his opinions with respect to his 
claim; the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's disability.  

The Board notes that the VCAA notification letter sent to the 
veteran in June 2003 properly notified him of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  However, that letter did request a 
response within 30 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran underwent an examination after the 
notification letter and the veteran's accredited 
representative did submit additional argument after the 
letter's issuance.  Nevertheless, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).

Also, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
January 14, 2003), the United States Court of Appeals for 
Veterans Claims (Court) discussed the statutory requirement 
in 38 U.S.C.A. § 5103(a) that VCAA notice be sent to a 
claimant before the initial adjudication of his claim.  
Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a new substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, DC.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided, as a 
result of a Board remand, by the AOJ prior to the transfer 
and the second certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003).  As such, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.

A.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  With respect to the issue before the Board, the 
appeal stems from the veteran's disagreement with an 
evaluation assigned after the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's left knee disability has been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5055 (2003).  Prosthetic 
replacement of a knee joint, for one year following 
implantation of the prosthesis warrants a 100 percent rating.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
will be assigned.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee replacement 
is rated by analogy to 38 C.F.R. Part 4, Diagnostic Codes 
5256, 5261, or 5262.  38 C.F.R. § 4.71, Diagnostic Code 5055 
(2003).  The minimum rating assigned will be 30 percent.

Ankylosis (bony fixation) of the knee, in an extremely 
unfavorable position, in flexion at an angle of 45 degrees or 
more, warrants a 60 percent rating.  "Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  [Ankylosis is the "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 
86.)].  With flexion between 20 degrees and 45 degrees, a 50 
percent rating is assigned.  When flexion is between 10 
degrees and 20 degrees, a 40 percent rating is warranted.  
With ankylosis at a favorable angle, in full extension, or in 
slight flexion between 0 and 10 degrees, a 30 percent rating 
is for assignment.  38 C.F.R. Diagnostic Code 5256 (2003).

When limitation of extension is limited to 45 degrees, a 50 
percent rating is warranted.  With extension limited to 30 
degrees, a 40 percent rating is assigned.  Where flexion is 
limited to 15 degrees, or extension is limited to 20 degrees, 
a 30 percent rating is warranted.  38 C.F.R. § 4.71, 
Diagnostic Codes 5260, 5261 (2003). Diagnostic Code 5262, of 
38 C.F.R. Part 4 (2003), contemplates nonunion of the tibia 
and fibula with loose motion requiring a brace.  The maximum 
rating for limitation of flexion of the knee where flexion us 
limited to 15 degrees is 30 percent.

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45 (2003), these provisions are qualified by specific 
rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Code 5261 clearly contemplate 
limitation of motion of the knee joint.  38 C.F.R. Part 4 
(2003).  Application of the precepts enunciated in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) require that problems such as 
pain on use be specifically considered by any examiner 
charged with evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2003).

Pursuant to Diagnostic Code 5055, the next higher rating 
above 30 percent is 60 percent.  This higher evaluation 
requires evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  
Although the recent examination of the knee reflects flexion 
of the left knee to 80 degrees, and there is some indication 
that there has been a decrease in strength since the veteran 
began this appeal, the last report illustrates nearly full 
extension with no instability or laxity.  The VA medical 
examinations, along with the medical treatment records, do 
not indicate that veteran is so restricted either by 
limitation or motion or pain via his left knee that he is 
unable to walk.  As such, the Board must conclude that the 
next higher disability rating of 60 percent cannot be awarded 
based upon impairment resulting from a prosthetic replacement 
of the veteran's left knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2003).

Additionally, pursuant to Diagnostic Code 5256, which 
evaluates impairment resulting from ankylosis of the knee, a 
rating of 40 percent requires evidence of extremely 
unfavorable ankylosis in flexion at an angle between 10 and 
20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2003).  
The recent pertinent medical evidence does not demonstrate 
that the veteran has unfavorable ankylosis, as defined above, 
of his left knee.  As such, a rating greater than the 
currently assigned 30 percent evaluation for his service-
connected left knee disability, pursuant to Diagnostic Code 
5256 which rates impairment resulting from unfavorable 
ankylosis of this joint, is not warranted.  Id.

The recent medical evidence of record also reflects that the 
veteran has nearly full extension of his left knee.  
Consequently, a disability evaluation greater than the 
currently assigned rating of 30 percent, based upon 
limitation of extension of this joint, cannot be awarded.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

Further, although recent examinations of the veteran's left 
knee have shown flexion to 80 degrees with swelling, some 
warmth, and reported pain along with slower movement of the 
left leg, the medical records do not document diffuse 
tenderness, instability, patellofemoral pain, impingement of 
the joint, unstable balance, or effusion.  As such, the Board 
concludes that the currently assigned 30 percent rating for 
the service-connected residuals of a left knee injury, to 
include status post left total knee arthroplasty, 
contemplates any functional impairment, pain, and weakness 
experienced by the veteran as a result of this service-
connected left knee disorder.  In other words, the current 
rating of 30 percent for this disability reflects the extent 
of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his left knee.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003).

Moreover, the recent medical evidence of record does not 
demonstrate that the veteran has a nonunion of his left tibia 
and left fibula with loose motion and with the need for a 
brace.  Consequently, a disability evaluation greater than 
the currently assigned rating of 30 percent, based upon 
impairment of the veteran's left tibia and fibula, cannot be 
awarded.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2003).

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 30 percent 
for the service-connected residuals of a left knee injury, to 
include status post left total knee arthroplasty, is not 
warranted.  The preponderance of the evidence is against the 
claim for an increased rating for this service-connected 
disability.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); 67 Fed. Reg. 49,590 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805) (July 31, 2002) (the amended rating 
criteria for scars, effective from August 30, 2002).  In this 
instance, the veteran has a surgical scar on his right knee.  
It has been measured to be between 20 and 23 centimeters in 
length.  Despite the enormity of the scar, it has been noted 
to be well healed, not tender, and adhesions as a result of 
the scar have not been reported.  Although the veteran has 
limitation of function of the left knee, such limitation is 
not attributable to the scar.  Accordingly, the preponderance 
of the evidence is against a separate disability rating for 
the scar on the veteran's left knee.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the foregoing 
findings, the knee disorder does not meet the criteria for an 
evaluation in excess of 30 percent.  Moreover, it is the 
Board's opinion that the current 30 percent rating provides 
proper compensation for symptomatology related to the 
veteran's left knee disability.

Additionally, 38 C.F.R. § 3.321(b)(1) (2003) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the left knee disability, solely by itself, 
causes marked interference with employment or necessitated 
frequent hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2003) is not appropriate.

B.  Total Disability Rating - Individual Unemployability

The veteran has also requested a total disability evaluation 
based on individual unemployability due to his service-
connected disabilities.  The veteran is service connected 
only for his left knee disability.  He has nonservice-
connected disabilities of the right knee, lower back, and 
left hip.  He does not receive VA compensation benefits for 
diabetes mellitus, bronchial asthma, the residuals of 
carcinoma of the prostate, or congestive heart failure.  As 
such, the combined service-connected rating is only 30 
percent.  Nevertheless, the veteran contends that he is 
unable to maintain substantially gainful employment as a 
result of his left knee condition.  

Total disability is considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2003).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2003) are met.  
See 38 C.F.R. § 3.340(a)(2) (2003). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2003).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2003).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2003).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for only one 
disability (rated at 30 percent), and he does not have a 
combined rating of 70 percent or more.  The record reflects 
that the veteran has completed high school and has experience 
working as farmer and irrigation foreman.  There is no 
indication that the veteran has received VA vocational 
rehabilitation training or for that matter has any other 
skills that might be transferable to the workplace.  

The veteran maintains that the manifestations and symptoms 
produced over the years by his left knee disability prevent 
him from obtaining and maintaining gainful employment.  The 
veteran's treating physician has provided some support for 
the veteran's assertions by writing that the veteran is 
unable to work due to his disabilities, he has not written 
that the veteran's left knee solely, in and of itself, 
prevents the veteran from gaining and obtaining employment.  
Moreover, a different physician has specifically written that 
while it might be difficult for the veteran to work in the 
irrigation or farming field due to bending, lifting, and 
walking restrictions caused by his left knee, that same 
disorder does not prevent him from working in an office 
performing sedentary duties.  Indeed, all of the VA medical 
records indicate that the veteran is handicapped by the left 
knee replacement.  Yet, that same disorder does not mean that 
that the veteran would be unable to work at a sedentary-type 
job that minimizes the requirements for walking or moving or 
exerting ones self.  

Consequently, it is the Board's opinion that the veteran's 
service-connected disability alone is not sufficient to 
produce the veteran's unemployability.  The preponderance of 
the evidence is against the veteran's claim for a total 
disability evaluation based on individual unemployability and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the 
veteran's claim must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service-connected left knee disability.  See 38 C.F.R. 
§ 4.16(b) (2003). 

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitation as a 
result of his left knee disability.  However, the 30 percent 
disability rating assigned to the veteran compensates him for 
the average impairment of earning capacity.  Therefore, 
pursuant to 38 C.F.R. § 4.16 (2003), a total disability 
evaluation based on individual unemployability is not 
warranted, and the veteran's claim is denied.




ORDER

An increased evaluation for a left knee replacement is 
denied.  

A total disability evaluation based on individual 
unemployability due to the veteran's service-connected 
disability is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



